United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF LABOR, WAGE & HOUR
DIVISION, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-655
Issued: September 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 28, 2014 appellant1 filed a timely appeal from a November 25, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration.2 As more than 180 days has elapsed between the last merit decision of OWCP
dated, May 20, 2013, to the filing of this appeal, the Board lacks jurisdiction to review the merits

1

Appellant indicated in her AB-1 form that Harry James, Jr. was her representative on appeal before the Board,
but did not respond within the allotted time to the February 26, 2014 letter from the Clerk of the Appellate Boards to
provide a statement signed by her authorizing him to serve as her representative. Although appellant filed a valid
appeal with the Board, Mr. James is not presently authorized to serve as her representative in connection with this
appeal. See 20 C.F.R. § 501.9(b).
2

Appellant requested oral argument, but did not respond within the allotted time to the April 10, 2014 letter from
the Clerk of the Appellate Boards to confirm the need for oral argument. The Board will decide the appeal on the
record as submitted.

of this case pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.34 but has jurisdiction over the nonmerit issue.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant contends that neither she nor her physicians were given a fair
chance to address her work-related claims in a timely fashion. She also contends that she never
received a request to submit the claimed relevant evidence, including clarification of a witness
statement or her medical treatment prior to October 19, 2012.
FACTUAL HISTORY
On October 12, 2012 appellant, then a 45-year-old human resources compensation
specialist, filed a traumatic injury claim alleging that she experienced a sharp stinging pain in her
head and left arm when a metal bin above her desk fell on her head and left arm on
September 21, 2012.5
In an e-mail dated September 21, 2012, Rita A. Lunsford, an employee, stated that she
witnessed the September 21, 2012 incident. She related that shelving dividers and documents
from the shelving in appellant’s cubicle did not strike appellant. Ms. Lunsford stated that she did
not demonstrate any signs of physical harm.
By letter dated October 12, 2012, OWCP advised appellant that the evidence submitted
was insufficient to establish her claim. It requested factual and medical evidence. OWCP also
requested that the employing establishment submit medical evidence if appellant was treated at
its medical facility. The letter was sent to appellant’s address of record.
On October 31, 2012 appellant stated that she took files from her top left file drawer
while waiting for her computer to upload on September 21, 2012. She stated that she delayed in
filing her claim because she could not access the electronic system and she was not allowed to
enter her office building by her supervisor and administration. Appellant related that the
immediate effects of her injury included a throbbing chronic migraine headache, and sharp pain
and bruising on the left arm and hand.

3

5 U.S.C. § 8101 et seq.

4

See 20 C.F.R. § 501.3(e).

5

The Board notes that appellant had separate claims under OWCP File Nos. xxxxxx954, xxxxxx901 and
xxxxxx008 for an emotional condition. These claims were previously before the Board and denied in decisions
dated January 12, 2012 and April 1 and June 6, 2013, respectively. Docket Nos. 11-796 (issued January 12, 2012),
12-1238 (issued April 1, 2013) and 12-1899 (issued June 6, 2013). Appellant also had a separate claim under
OWCP File No. xxxxxx459 for a bilateral wrist condition. This claim was previously before the Board and denied
in an August 15, 2014 decision. Docket No. 14-707 (issued August 15, 2014).

2

In a September 28, 2012 letter, Dr. R. Anthony Moore, a Board-certified psychiatrist and
neurologist, stated that appellant had been off work since September 21, 2012. He advised that
she would be off work for one month due to depression. In a November 19, 2012 letter,
Dr. Moore advised that appellant would be off work until January 1, 2013.6
In a medical report dated October 19, 2012, Dr. Les Benson, a general practitioner,
obtained a history that appellant was sitting at her desk getting files from a top file drawer when
some of the overhead files fell and struck her on the arm between the elbow and shoulder and
then fell to her wrist. Appellant told Dr. Benson that she had a contusion and scratches on her
arm and that she went to an emergency room. Dr. Benson provided her medical, family and
employment background. He noted appellant’s left upper extremity symptoms and listed
findings on physical and neurological examination. Dr. Benson diagnosed contusion of the left
arm with laceration, sprain of the left arm, and cervical and shoulder strain. He opined that the
diagnosed conditions were caused by the September 21, 2012 incident. In an October 19, 2012
letter, Dr. Benson advised that appellant sustained left shoulder strain and sprain, brachium
contusion, left wrist and hand contusion and brachium laceration due to the September 21, 2012
incident.
He opined that appellant was totally disabled from September 22 through
November 16, 2012. In a November 20, 2012 letter, Dr. Benson reiterated his opinion that
appellant’s diagnosed left shoulder and wrist conditions were caused by the September 21, 2012
incident. He advised that appellant was totally disabled from September 22, 2012 through
January 18, 2013.
In magnetic resonance imaging scan left shoulder and wrist reports dated November 9,
2012, Dr. Paul Marsh, a Board-certified radiologist, listed appellant’s diagnoses.
In an October 15, 2012 memorandum, the employing establishment controverted
appellant’s claim based on Ms. Lunsford’s September 21, 2012 statement. It also stated that, at
the time of the claimed injury, appellant was to begin a two-week suspension on
September 24, 2012. The employing establishment noted that the suspension had been served,
but she was currently on 30 days of administrative leave. In a September 25, 2012 e-mail, JoAnn
Murrell, a management and program analyst, stated that appellant reported an injury to her on
September 21, 2012. She told Ms. Murrell that pieces of her cubicle fell and indicated that her
arm and forehead were hurt.
By decision dated January 9, 2013, OWCP denied appellant’s claim. It found that the
evidence did not establish that the September 21, 2012 incident occurred as alleged.
On January 12, 2013 appellant requested a review of the written record by an OWCP
hearing representative.
In a May 20, 2013 decision, an OWCP hearing representative affirmed the January 9,
2013 decision. She found that the evidence was insufficient to establish that the September 21,
2013 incident occurred as alleged.

6

The Board notes that it appears that Dr. Moore incorrectly stated that appellant would be off work until
January 1, 2012 rather than January 1, 2013 as his report is dated November 19, 2012.

3

On August 27, 2013 appellant requested reconsideration. She resubmitted Dr. Benson’s
October 19, 2012 report, which was annotated as an “Addendum.”
In a November 25, 2013 decision, OWCP denied merit review of appellant’s claim on the
grounds that the medical evidence submitted was cumulative and repetitious of Dr. Benson’s
prior October 19, 2012 report.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of the FECA,7
OWCP’s regulation provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.8 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.9 Section 10.608(b) of the implementing regulation states that any
application for review that does not meet at least one of the requirements listed in 20 C.F.R.
§ 10.606(b)(3) will be denied by OWCP without review of the merits of the claim.10
ANALYSIS
On August 27, 2013 appellant disagreed with OWCP’s May 20, 2013 decision, denying
her traumatic injury clam on the grounds that she failed to establish that the September 21, 2012
incident occurred as alleged. She requested reconsideration. The Board finds that appellant did
not establish that OWCP erroneously applied or interpreted a specific point of law, or advance a
relevant legal argument not previously considered.
Appellant submitted Dr. Benson’s October 19, 2012 report, which was previously of
record. The history of injury that she was sitting at her desk getting files from a top file drawer
when several of the overhead files fell and struck her on the arm between the elbow and shoulder
and then to her wrist. Dr. Benson opined that she had a contusion of the left arm with laceration,
sprain of the left arm, and cervical and shoulder strain caused by the September 21, 2012
incident. This report is identical to the October 19, 2012 report, with the exception of being
captioned as an “Addendum.” The Board has held that evidence which is cumulative or
duplicative of material already in the case record is insufficient to warrant reopening a claim for
merit review.11 The Board finds, therefore, that Dr. Benson’s report is insufficient to reopen
appellant’s claim for a merit review.
7

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
8

20 C.F.R. § 10.606(b)(3).

9

Id. at § 10.607(a).

10

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

11

A.F., Docket No. 11-1297 (issued December 20, 2011).

4

The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP
or submit relevant and pertinent new evidence not previously considered by OWCP. Pursuant to
20 C.F.R. § 10.608, OWCP properly denied merit review.
On appeal, appellant contended that neither she nor her physicians were given a fair
chance to address her work-related claims in a timely fashion. She further contended that she
never received a request to submit the claimed relevant evidence, including clarification of a
witness statement or her medical treatment prior to October 19, 2012. As noted, the Board does
not have jurisdiction over the merits of appellant’s claim, only whether she submitted sufficient
evidence to warrant reopening of her claim for a merit review under 20 C.F.R. § 10.606(b)(3).
The evidence submitted in support of appellant’s request for reconsideration is insufficient to
warrant reopening her claim for merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 25, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 11, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

